

Exhibit 10.1
[prelogoa02.jpg]


PARTNERRE LTD.
AMENDED AND RESTATED EMPLOYEE EQUITY PLAN

Effective May 10, 2005

SECTION 1. Purpose.
The purpose of the Plan is to provide a means through which the Company and its
Subsidiaries may attract able persons to enter and remain in employment or other
service with the Company and motivate and reward key employees and other persons
who are expected to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders.
SECTION 2. Definitions.
(a)    “Award” means any award of Share Appreciation Rights, Nonqualified Share
Options, Incentive Share Options, Restricted Share Units or Restricted Shares,
or any Performance Award or Other Share-Based Award, granted under the Plan.
(b)    “Award Agreement” means any agreement, contract, or other instrument or
document, which may be in electronic format, between the Company and a
Participant setting forth the specific terms of an Award, which may, but need
not, be executed or acknowledged by the Participant.
(c)    “Beneficiary” means a person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of
the Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means, with respect to any Participant, “Cause” as defined in
such Participant’s employment agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Agreement, “Cause” as defined in
the Company’s Change in Control Policy, as may be amended from time to time.
(f)    “Change in Control” means, except as otherwise provided in a
Participant’s Award Agreement,

Page 1 of 21
Amended and Restated Employee Equity Plan September 2014

--------------------------------------------------------------------------------



[prelogobars01.jpg]

(i)    at any time during a period of 12 consecutive months, when any “person”
within the meaning of Section 14(d) of the Exchange Act, other than the Company,
a Subsidiary or any employee benefit plan(s) sponsored by the Company or any
Subsidiary, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
then outstanding Shares unless, for purposes of this clause (i), individuals who
constitute the Board immediately prior to such event will continue to constitute
at least a majority of the Board (or board of any successor ultimate parent
entity resulting from such event) immediately following the consummation of such
event and prior to such event, the Board determines that such event shall not
constitute a Change in Control.;
(ii)    at any time during a period of 12 consecutive months, when individuals
who constitute the Board at the beginning of such period cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the effective date of this definition, whose election, or
nomination for election by the Company's shareholders, was on the recommendation
or with the approval of at least two-thirds of the directors comprising the
Board at the beginning of such period (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be, for purposes of
this clause (ii), considered as though such person were a member of the Board at
the beginning of such period;
(iii)    all or substantially all of the assets of the Company are sold,
liquidated or distributed (in one or a series of related transactions); or
(iv)     there occurs a business combination transaction (whether by way of
merger, consolidation, amalgamation, asset purchase, share purchase or
otherwise) involving the Company or a Subsidiary (a “Transaction”) that would
result in the shares of the Company entitled to vote generally in the election
of directors outstanding immediately prior to such Transaction representing less
than sixty percent (60%) of the shares of the Company (or any successor ultimate
parent entity resulting from such Transaction) entitled to vote generally in the
election of directors of the Company (or such successor ultimate parent entity),
unless, for purposes of this clause (iv), individuals who constitute the Board
immediately prior to the consummation of the Transaction will continue to
constitute at least a majority of the Board (or board of such successor ultimate
parent entity) immediately following the consummation of the Transaction and
prior to the consummation of the Transaction, the Board determines that the
Transaction shall not constitute a Change in Control.
(g)     “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and the rules, regulations, and guidance thereunder. Any reference
to a provision in the Code shall include any successor provision thereto.

Page 2 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

(h)    “Committee” means the Compensation and Management Development Committee
of the Board or such other committee as may be designated by the Board. If the
Board does not designate the Committee, references herein to the “Committee”
shall refer to the Board.
(i)    “Company” means PartnerRe Ltd., a Bermuda corporation.
(j)    “Consultant” means any person, including any advisor, engaged by the
Company or a Subsidiary to render consulting, advisory or other services and who
is compensated for such services, other than a member of the Board.
(k)    “Covered Employee” means an individual who is (i) either a “covered
employee” or expected by the Committee to be a “covered employee,” in each case
within the meaning of Section 162(m)(3) of the Code or (ii) expected by the
Committee to be the recipient of compensation (other than Section 162(m)
Compensation) in excess of $1,000,000, in either case, for the tax year of the
Company with regard to which a deduction in respect of such individual’s Award
would be claimed.
(l)    “Disability” means, with respect to any Participant, “Disability” as
defined in such Participant’s employment agreement, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Agreement,
such Participant’s qualification for long-term disability benefits under any
Company long-term disability insurance arrangement in which he or she
participates. The Company may, at any time after the date of such qualification,
give to the Participant a notice of Termination of Service, and the
Participant’s service shall terminate on the date of his or her Termination of
Service.
(m)    “Eligible Person” means an Employee or a Consultant, or, for the purpose
of granting Substitute Awards, a holder of options or other equity-based awards
relating to the shares of a company acquired by the Company or with which the
Company combines who becomes an Employee or Consultant.
(n)    “Employee” means a current or prospective common law employee of the
Company or a Subsidiary.
(o)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, and the rules, regulations and guidance thereunder. Any
reference to a provision in the Exchange Act shall include any successor
provision thereto.
(p)    “Fair Market Value” means (i) with respect to a Share, the closing price
of a Share on the date in question (or, if there is no reported sale on such
date, on the last preceding date on which any reported sale occurred) on the
principal stock market or exchange on which the Shares are quoted or traded, or
if Shares are not so quoted or traded, the fair market value of a Share as
determined in good faith by the Committee, and (ii) with respect to any property
other than

Page 3 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.
(q)    “Incentive Share Option” means an option representing the right to
acquire Shares from the Company, granted pursuant to Section 7, that meets the
requirements of Section 422 of the Code.
(r)    “Intrinsic Value” with respect to a Share Appreciation Right or Option
Award means (i) the excess, if any, of the price or implied price per Share in a
Change in Control or other event over the exercise price of such Award
multiplied by (ii) the number of Shares covered by such Award.
(s)    “Nonqualified Share Option” means an option representing the right to
acquire Shares from the Company, granted pursuant to Section 7, that is not an
Incentive Share Option.
(t)    “Option” means an Incentive Share Option or a Nonqualified Share Option.
(u)    “Other Share-Based Award” means an Award granted pursuant to Section 11.
(v)    “Participant” means the recipient of an Award granted pursuant to the
Plan.
(w)    “Performance Award” means an award, denominated in cash or Shares or any
combination thereof, granted pursuant to Section 10 and payable only upon the
achievement of performance goals, as set forth in Section 10.
(x)    “Performance Period” means the period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.
(y)    “Plan” means this PartnerRe Ltd. Amended and Restated Employee Equity
Plan, as may be amended from time to time.
(z)    “Restricted Period” means, with respect to any Restricted Share Unit or
Restricted Share, the period of time determined by the Committee during which
such Restricted Share Unit or Restricted Share is subject to restrictions or
forfeiture, as set forth in Section 8 and Section 9 and in the applicable Award
Agreement.
(aa)    “Restricted Share” means a Share issued to a Participant pursuant to
Section 9.
(bb)    “Restricted Share Unit” means a contractual right granted pursuant to
Section 8 that is denominated in Shares. Each Restricted Share Unit represents a
right to receive the value of one Share, upon the terms and conditions set forth
in the Plan and the applicable Award

Page 4 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

Agreement. Awards of Restricted Share Units may include the right to receive
dividend equivalents.
(cc)    “Section 162(m) Compensation” means “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.
(dd)    “Share Appreciation Right” means any right granted pursuant to Section 6
to receive upon exercise by a Participant or settlement the excess of (i) the
Fair Market Value of one Share on the date of exercise or settlement over (ii)
the exercise price of the right on the date of grant, or if granted in
connection with an Option, on the date of the grant of the Option.
(ee)    “Shares” means the common shares, par value US$1.00 per share, of the
Company.
(ff)    “Subsidiary” means any corporation of which a majority of the
outstanding voting securities or voting power is beneficially owned directly or
indirectly by the Company and otherwise as provided in Section 86 of the
Companies Act 1981 of Bermuda, as amended.
(gg)    “Substitute Award” means an Award granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.


(hh)    “Termination of Service” means,
(i)    in the case of a Participant who is an employee of the Company or a
Subsidiary, the cessation of the employment relationship such that the
Participant is no longer an employee of the Company or Subsidiary; or
(ii)    in the case of a Participant who is a consultant or other advisor, the
cessation of the performance of services for the Company or a Subsidiary;
provided, however, that in the case of an Employee, the transfer of employment
from the Company to a Subsidiary, from a Subsidiary to the Company, from one
Subsidiary to another Subsidiary or, unless the Committee determines otherwise,
the cessation of employee status but the continuation of the performance of
services for the Company or a Subsidiary as a member of the Board or a
consultant or other advisor shall not be deemed a cessation of service that
would constitute a Termination of Service; and provided further, that a
Termination of Service will be deemed to occur for a Participant employed by a
Subsidiary when a Subsidiary ceases to be a Subsidiary, unless such
Participant’s employment continues with the Company or another Subsidiary.

Page 5 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

SECTION 3. Administration.
(a)    The Plan shall be administered by the Committee, which may issue rules
and regulations for administration of the Plan.
(b)    Subject to the terms of the Plan and applicable law, the Committee (or
its delegate) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of the Awards (including
Substitute Awards) to be granted to each Participant under the Plan; (iii)
determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, and to what extent and under what circumstances Awards may be settled
or exercised in cash, Shares, other Awards, other property, net settlement or
any combination thereof, or canceled, forfeited or suspended, and the method or
methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, and to what extent and under what
circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) prescribe the form or forms of Award
Agreements; (ix) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (x) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.
(c)    All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, its shareholders and Participants and
any Beneficiaries thereof. The Committee may delegate to the Chief Executive
Officer of the Company the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to, or to cancel, modify, waive
rights with respect to, alter, discontinue, suspend or terminate Awards held by,
employees who are not officers or directors of the Company for purposes of
Section 16 of the Exchange Act; provided, however, that any such delegation
shall conform to the requirements of the New York Stock Exchange applicable to
the Company and Bermuda corporate law.
SECTION 4. Eligibility.
(a)    Participation shall be limited to Eligible Persons who have received
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan. Substitute Awards may
be granted to holders of options and other equity-based awards relating to the
shares of a company acquired by the Company or with which the Company combines
who become Employees or Consultants.
(b)    Incentive Share Options may be granted only to Employees.

Page 6 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

SECTION 5. Shares Available for Awards.
(a)    Subject to adjustment as provided in Section 5(c), (i) the maximum number
of Shares available for issuance under the Plan shall not exceed 8,305,089
Shares, (ii) the maximum number of Shares with respect to which Awards may be
made under Section 8 and Section 9 (including such Awards that also qualify
under Section 10) shall not exceed 3,358,325, and (iii) no Participant may
receive under the Plan in any calendar year (A) Share Appreciation Rights and
Options (including Share Appreciation Rights and Options that also qualify under
Section 10) that relate to more than 500,000 Shares or (B) if and to the extent
that any such Awards are intended to constitute Section 162(m) Compensation and
denominated in Shares, Restricted Share Units, Restricted Shares, Performance
Awards or Other Share-Based Awards that relate to more than 500,000 Shares.
Shares underlying Substitute Awards and Shares remaining available for grant
under a plan of an acquired company or of a company with which the Company
combines, appropriately adjusted to reflect the acquisition or combination
transaction, shall not reduce the number of Shares remaining available for grant
hereunder. The maximum number of Shares available for issuance under Incentive
Share Options shall be 8,305,089 and shall not be increased by operation of
Section 5(b).
(b)    If any Shares subject to an Award or to an equity-based award granted
under a prior plan of the Company (other than a Substitute Award and any Award
granted out of the authorized shares of an acquired plan) expires, is canceled,
forfeited, or otherwise terminates or is settled without the delivery of all the
Shares underlying such Award or award (other than as a result of a net
settlement, cashless exercise of an Option or similar arrangement), then the
Shares subject to such Award or award shall again be, or shall become, available
for issuance under the Plan. Shares becoming available for grant following any
such forfeiture, termination, settlement or cancellation may be regranted as the
same type of Award as the original Award, for purposes of the limits on Award
types set forth in Section 5(a).
(c)    In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, share split, reverse share split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
acquire Shares or other securities of the Company, issuance of Shares pursuant
to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of:
(iv)    the number and type of Shares (or other securities or property) which
thereafter may be made the subject of Awards, including the aggregate and
individual limits specified in Section 5(a);

Page 7 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

(v)    the number and type of Shares (or other securities or property) subject
to outstanding Awards; and
(vi)    the grant, acquisition or exercise price with respect to any Award or,
if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d)    Shares underlying Substitute Awards and shares remaining available for
grant under a plan of an acquired company or of a company with which the Company
combines shall not reduce the number of Shares remaining available for issuance
under the Plan.
(e)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares.
SECTION 6. Share Appreciation Rights.
The Committee is authorized to grant Share Appreciation Rights to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine. Share Appreciation Rights may be granted under
the Plan to Participants either alone (“freestanding”) or in addition to other
Awards granted under the Plan (“tandem”) and may, but need not, relate to a
specific Option granted under Section 7.
(a)    The term of each Share Appreciation Right shall be fixed by the Committee
but shall not exceed ten years from the date of grant of such Share Appreciation
Right.
(b)    The exercise price per Share under a Share Appreciation Right shall be
determined by the Committee; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value per Share on the date of grant of such Share Appreciation Right (or if
granted in connection with an Option, on the grant date of such Option). Except
in connection with an action taken pursuant to Section 5(c), no Share
Appreciation Right shall be amended or replaced in any manner that would have
the effect of reducing the exercise price of such Share Appreciation Right
established at the time of grant thereof.
(c)    Share Appreciation Rights shall vest and become exercisable in such
manner and on such date or dates set forth in the Award Agreement as may be
determined by the Committee; provided, however, that notwithstanding any vesting
dates set by the Committee, the Committee may in its sole discretion accelerate
the vesting of any Share Appreciation Rights, which acceleration shall not
affect the terms and conditions of any such Share Appreciation Right other

Page 8 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

than with respect to vesting. Unless the Committee shall establish another
vesting schedule in accordance with the foregoing, Share Appreciation Rights
shall vest and become exercisable in increments of 33%, 33% and 34%,
respectively, on the first, second and third anniversaries of the date of grant;
provided, however, that the foregoing restriction shall not apply to any
Substitute Awards.
(d)    Except as otherwise provided in the applicable Award Agreement, Share
Appreciation Rights shall settle in Shares. If, and only if, a Share
Appreciation Right is issued to a Participant who is not a U.S. taxpayer at the
time of the grant of such Share Appreciation Right or exercise thereof, the
value of the Shares otherwise deliverable to the Participant upon settlement of
such Share Appreciation Right may, solely at the Committee’s discretion, be
delivered in cash.
SECTION 7. Options.
The Committee is authorized to grant Options to Participants with the following
terms and conditions and with such additional terms and conditions, in either
case not inconsistent with the provisions of the Plan, as the Committee shall
determine.
(a)    The term of each Option shall be fixed by the Committee but shall not
exceed ten years from the date of grant of such Option.
(b)    The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such exercise price shall not be less than the Fair Market Value per Share on
the date of grant of such Option. Except in connection with an action taken
pursuant to Section 5(c), no Option shall be amended or replaced in any manner
that would have the effect of reducing the exercise price of such Option
established at the time of grant thereof.
(c)    Options shall vest and become exercisable in such manner and on such date
or dates set forth in the Award Agreement as may be determined by the Committee;
provided, however, that notwithstanding any vesting dates set by the Committee,
the Committee may in its sole discretion accelerate the vesting of any Option,
which acceleration shall not affect the terms and conditions of any such Option
other than with respect to vesting. Unless the Committee shall establish another
vesting schedule in accordance with the foregoing, Options shall vest and become
exercisable in increments of 33%, 33% and 34%, respectively, on the first,
second and third anniversaries of the date of grant; provided, however, that the
foregoing restriction shall not apply to any Substitute Awards.
(d)    The Committee may determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement
or any combination thereof, having a Fair Market Value on the exercise date
equal to the relevant exercise price, in

Page 9 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

which payment of the exercise price with respect thereto may be made or deemed
to have been made.
(e)    Except as otherwise provided in the applicable Award Agreement, Options
shall settle in Shares.
(f)    The terms of any Incentive Share Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code.
SECTION 8. Restricted Share Units.
The Committee is authorized to grant Awards of Restricted Share Units to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.
(a)    Restricted Share Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to receive any dividend equivalent or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.
(b)    If the restrictions or vesting conditions applicable to an Award of
Restricted Share Units relate exclusively to the passage of time and continued
employment or provision of services, or refraining therefrom, such time period
(during which period such restrictions or vesting conditions may lapse ratably
or on a “cliff” basis) shall consist of not less than 36 months; provided,
however, that the foregoing restriction shall not apply to any Substitute
Awards.
(c)    If and to the extent that the Committee intends that an Award granted
under this Section 8 shall constitute or give rise to Section 162(m)
Compensation, such Award may be structured in accordance with the requirements
of Section 10, including the performance criteria and the Award limitation set
forth therein, and any such Award shall be considered a Performance Award for
purposes of the Plan.
(d)    Except as otherwise provided in the applicable Award Agreement,
Restricted Share Units shall settle in Shares.
SECTION 9. Restricted Shares.
The Committee is authorized to grant Awards of Restricted Shares to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine.

Page 10 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

(a)    Restricted Shares shall be subject to such restrictions as the Committee
may impose (including, without limitation, any limitation on the right to vote a
Restricted Share or the right to receive any dividend or other right or
property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.
(b)    If the restrictions or vesting conditions applicable to an Award of
Restricted Shares relate exclusively to the passage of time and continued
employment or provision of services, or refraining therefrom, such time period
(during which period such restrictions or vesting conditions may lapse ratably
or on a “cliff” basis) shall consist of not less than 36 months; provided,
however, that the foregoing restriction shall not apply to any Substitute
Awards.
(c)    Restricted Shares granted under the Plan may be evidenced in such manner
as the Committee may deem appropriate including, without limitation, book-entry
registration or issuance of a share certificate or certificates. In the event
any share certificate is issued in respect of Restricted Shares granted under
the Plan, such certificate shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Shares.
(d)    If and to the extent that the Committee intends that an Award granted
under this Section 9 shall constitute or give rise to Section 162(m)
Compensation, such Award may be structured in accordance with the requirements
of Section 10, including the performance criteria and the Award limitation set
forth therein, and any such Award shall be considered a Performance Award for
purposes of the Plan.
(e)    The Committee may provide in an Award Agreement that an Award of
Restricted Shares is conditioned upon the Participant making or refraining from
making an election with respect to the Award under Section 83(b) of the Code. If
a Participant makes an election pursuant to Section 83(b) of the Code with
respect to an Award of Restricted Shares, the Participant shall be required to
file promptly a copy of such election with the Company.
SECTION 10. Performance-based Compensation.
The Committee is authorized to grant Performance Awards to eligible Participants
under this Section 10 with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.
(a)    Performance Awards may be denominated as a cash amount, a number of
Shares, or a combination thereof and are Awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other award shall
constitute a Performance Award by conditioning the right of a Participant

Page 11 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

to exercise the Award or have it settled, and the timing thereof, upon
achievement or satisfaction of such performance conditions as may be specified
by the Committee. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance goals
to be achieved during any Performance Period, the length of any Performance
Period, the amount of any Performance Award granted and the amount of any
payment or transfer to be made pursuant to any Performance Award shall be
determined by the Committee. If the Performance Award relates to Shares on which
dividends are declared during the Performance Period, the Performance Award
shall not provide for the payment of such dividend (or dividend equivalent) to
the Participant prior to the time at which such Performance Award, or the
applicable portion thereof, is earned.
(b)    Each Performance Award shall, if the Committee intends that such Award
should constitute Section 162(m) Compensation, include a pre-established
formula, such that payment, retention or vesting of the Award is subject to the
achievement during a performance period or periods, as determined by the
Committee, of a level or levels, or increases in, as determined by the
Committee, of one or more of the following performance measures with respect to
the Company: (i) earnings per Share (basic or fully diluted); (ii) total or net
revenues, or revenue growth; (iii) earnings, before or after taxes, from
operations (generally or specified operations), or before or after interest
expense, depreciation, amortization, incentives, or extraordinary or special
items; (iv) cash flow, free cash flow, operating cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, cash
available to company from a subsidiary or subsidiaries, or cash flow in excess
of cost of capital; (v) return on net assets, net asset value, reserve value,
return on assets, assets, asset turnover, return on investment, net investment
income, return on (invested) capital, internal rate of return, working capital
turnover, inventory turnover, (underwriting year) return on equity, financial
year return on common equity, or return on average adjusted equity; (vi)
economic value per Share or economic value added; (vii) margin, gross margin,
operating margin, operating expense, underwriting and administrative expenses,
expense control, reduction, or containment; (viii) net income or net income per
Share, pre-tax income, gross or net profit margin; (ix) gross or net premiums
written, (net) premiums earned, gross or net premium growth; (x) Share price or
total shareholder return and/or value, market price appreciation of Share value,
dividends, appreciation in and/or maintenance of the price of Shares or any
other publicly traded securities of the Company; (xi) book value or growth in
(fully-convertible) book value (per Share), economic book and/or intrinsic book
value; (xii) expense ratio, loss and loss expense, loss ratio, adjusted combined
loss and expense ratio, reduction in costs and expense growth, financial return
ratios, or statutory combined ratio; (xiii) operating earnings/income, operating
earnings/income per Share, or retained earnings; (xiv) unit volume, production,
sales, or sales growth; (xv) comprehensive income or pro forma net income; (xvi)
reserve replacement, capacity utilization, budget achievement, net capital
employed, embedded value of new business, change in embedded value, or firm
value; (xvii) product development, client development, leadership, corporate
governance, project progress or

Page 12 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

completion, increase in customer base, environment health and safety,
comparisons with various stock market indices, organizational objectives,
diversity, or quality and (xviii) strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration, geographic
business expansion goals, cost targets, overhead costs, customer satisfaction,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of Subsidiaries, affiliates or joint ventures.
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis. Relative performance may be measured against a group of peer
companies, a financial market index or other acceptable objective and
quantifiable indices.
(c)    Except in the case of an Award intended to qualify as Section 162(m)
Compensation, if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or other events or
circumstances render the performance objectives unsuitable, the Committee may
modify the performance objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate or
equitable. Performance measures may vary from Performance Award to Performance
Award, and from Participant to Participant, and may be established on a
stand-alone basis or other basis as determined by the Committee.
(d)    The maximum amount of any Performance Award denominated in cash that is
intended to constitute Section 162(m) Compensation that may be earned in any
calendar year shall not exceed $5,000,000. The Committee shall have the power to
impose such other restrictions on Awards subject to Section 10(b) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
Section 162(m) Compensation.
(e)    Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement or any combination thereof, in the discretion of
the Committee. Performance Awards will be settled only after the end of the
relevant Performance Period. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with a
Performance Award but may not exercise discretion to increase any amount payable
to a Covered Employee in respect of a Performance Award intended to qualify as
Section 162(m) Compensation. Any settlement that changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as Section 162(m) Compensation.
SECTION 11. Other Share-Based Awards.
The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares or factors that may influence the

Page 13 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

value of Shares, including convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, acquisition rights for Shares,
Awards with value and payment contingent upon performance of the Company or
business units thereof or any other factors designated by the Committee. The
Committee shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of an acquisition right granted
under this Section 11 shall be acquired for such consideration, paid for at such
times, by such methods and in such forms, including cash, Shares, other Awards,
other property or any combination thereof, as the Committee shall determine;
provided that the acquisition price thereof shall not be less than the Fair
Market Value of such Shares on the date of grant of such right.
SECTION 12. Effect of Termination of Service or a Change in Control on Awards.
(a)    The Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, the circumstances in which,
and the extent to which, an Award may be exercised, settled, vested, paid or
forfeited in the event of a Participant’s Termination of Service prior to the
end of a Performance Period or the vesting, exercise or settlement of such
Award.
(b)    The Committee may set forth the treatment of an Award upon a Change in
Control in the applicable Award Agreement.
(c)    Except as otherwise provided in the applicable Award Agreement, in the
event of a Change in Control, notwithstanding any vesting schedule established
by the Committee, (i) with respect to an Award of Restricted Share Units or
Restricted Shares, the Restricted Period shall lapse immediately with respect to
the maximum number of Restricted Share Units or Restricted Shares subject to
such Award, with effect from the day preceding the date of such Change in
Control, (ii) all outstanding Share Appreciation Rights and Options shall
immediately vest and become exercisable and (iii) all outstanding Performance
Awards shall be paid as if the maximum performance goals established in
connection therewith were fully achieved.
(d)    In the case of a Share Appreciation Right or Option Award, except as
otherwise provided in the applicable Award Agreement, upon a Change in Control,
a merger or consolidation involving the Company or any other event with respect
to which the Committee deems it appropriate, the Committee may cause such Award
to be canceled in consideration of (i) the full acceleration of such Award and
either (A) a period of at least ten days prior to such Change in Control,
merger, consolidation or other event to exercise the Award or (B) a payment in
cash or other consideration to the Participant who holds such Award in an amount
equal to the Intrinsic Value of such Award (which may be equal to but not less
than zero), which, if in excess of zero, shall be payable upon the effective
date of such Change in Control, merger, consolidation or other event or (ii) a
substitute award (which immediately upon grant shall have an Intrinsic Value
equal to the Intrinsic Value of such Award and shall include terms and
conditions not less favorable to the Participant than the terms and conditions
of such Award).

Page 14 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

SECTION 13. General Provisions Applicable to Awards.
(a)    Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
(b)    Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise, or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement or any
combination thereof, as determined by the Committee in its discretion, and may
be made in a single payment or transfer, in installments or on a deferred basis,
in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.
(c)    Except as otherwise specifically provided in the Plan, no person shall be
entitled to any of the privileges of share ownership in respect of Shares
subject to Awards granted hereunder until such Shares have been duly issued and
the Participant has become the record owner thereof. All certificates for Shares
and/or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock market or exchange upon which such Shares or other securities are then
quoted, traded or listed, and any applicable securities laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
(d)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.
(e)    The obligation of the Company to make payment of Awards in Shares or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required and to which the
Company is subject. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provisions shall be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award Agreement, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award Agreement shall remain in full force
and effect.

Page 15 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

(f)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include a Termination of Service with or
without Cause (and, in the case of any Cause that is resulting from an
indictment or other non-final determination, the Committee may provide for such
Award to be held in escrow or abeyance until a final resolution of the matters
related to such event occurs, at which time the Award shall either be reduced,
canceled, or forfeited (as providing in such Award Agreement) or remain in
effect, depending on the outcome), violation of material policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Subsidiaries.
(g)    If the Company is required to prepare an accounting restatement due to
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct, or if
the Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the United States Sarbanes-Oxley Act of 2002 (and not otherwise
exempted), the Participant shall reimburse the Company the amount of any payment
in settlement of any Award earned or accrued during the 12-month period
following the first initial public issuance or filing with the United States
Securities and Exchange Commission (whichever first occurred) of the financial
documents not in compliance with such financial reporting requirement. Rights,
payments and benefits under any Award shall be subject to repayment to or
recoupment (clawback) by the Company in accordance with such policies and
procedures as the Committee or Board may adopt from time to time, including
policies and procedures to implement applicable law, stock market or exchange
rules and regulations or accounting or tax rules and regulations.
(h)    The Company or a Subsidiary, as appropriate, shall be authorized to
withhold from any Award granted or any payment due or transfer made under any
Award or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other Awards, other property, net
settlement or any combination thereof) of applicable withholding taxes due in
respect of an Award, its exercise or settlement or any payment or transfer under
such Award or under the Plan and to take such other action (including providing
for elective payment of such amounts in cash or Shares by the Participant) as
may be necessary in the opinion of the Company or the Subsidiary to satisfy all
obligations for the payment of such taxes.
(i)    Except as may be provided in any Award Agreement, no employee or other
person shall have any claim or right to be granted an Award under the Plan nor,
having been selected for the grant of an Award, to be selected for a grant of
any other Award. Neither this Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ of,
or to continue to provide services to, the Company or a Subsidiary. Further, the

Page 16 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

Company and its Subsidiaries may at any time dismiss a Participant, free from
any liability, or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement or in any other agreement binding the
parties. The receipt of any Award under the Plan is not intended to confer any
rights on the receiving Participant except as set forth in the applicable Award
Agreement.
(j)    No amendment or modification of any provision of any Award Agreement
shall be effective unless signed in writing by or on behalf of the Company and
the Participant, except that, without the Participant’s consent, the Company may
amend or modify any Award Agreement as otherwise set forth in the applicable
Award Agreement or amend or modify the Plan in accordance with the provisions of
the Plan. No waiver of any breach or condition of any Award Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature. Any amendment or modification of or to any provision
of any Award Agreement, or any waiver of any provision of any Award Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given.
(k)    Each Participant may, in accordance with procedures to be established by
the Committee, designate in writing one or more persons as the Beneficiary who
shall be entitled to receive the amounts payable with respect to Awards granted
hereunder, if any, due under the Plan upon his or her death. A Participant may,
from time to time, revoke or change his or her Beneficiary designation without
the consent of any prior Beneficiary by filing a new such designation. In the
event of any issue or question arising in respect of any Beneficiary
designation, the Company shall be entitled to pay to the Participant’s estate
any amounts owing to the Participant under the Plan or any Award.
(l)    No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.
(m)    A Participant’s rights and interest under the Plan or under any Award,
including amounts payable, may not be sold, assigned, donated, or transferred or
otherwise disposed of, mortgaged, pledged or encumbered except, in the event of
a Participant’s death, to a designated Beneficiary to the extent permitted by
the Committee, or in the absence of such designation, by will or the laws of
descent and distribution. Share Appreciation Rights and Options shall be
exercisable during the lifetime of a Participant only by the Participant.
Notwithstanding the foregoing, Awards may be transferable, to the extent
provided in the respective Award Agreement, to any person or entity who would be
considered a “family member” of the

Page 17 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

Participant (as defined in General Instructions A1(a)(5) of Form S-8
registration statement under the U.S. Securities Act of 1933). The provisions of
this Section 13(m) shall not apply to any Award that has been fully exercised or
settled, as the case may be, and shall not preclude forfeiture of an Award in
accordance with the terms thereof.
(n)    Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(o)    No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company or any Subsidiary except as may otherwise be
specifically provided.
SECTION 14. Nonexclusivity of the Plan.
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, and such arrangements may be either
applicable generally or only in specific cases.
SECTION 15. Amendments and Termination.
(a)    Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is necessary to comply with applicable law or the rules of the
stock market of exchange, if any, on which the Shares are principally quoted or
traded or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations. Notwithstanding anything to the contrary herein, the Committee may
amend the Plan in such manner as may be necessary to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local laws, rules and regulations.
(b)    The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or Beneficiary of an Award; provided, however, that no
such action shall impair the rights of any Participant or holder

Page 18 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

or Beneficiary under any Award theretofore granted under the Plan without the
consent of the affected Participant, holder or Beneficiary, except to the extent
any such action is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations; provided further that, except as provided in Section 5(c), the
Committee shall not without the approval of the Company’s shareholders (i) lower
the exercise price per Share of a Share Appreciation Right or Option after it is
granted or take any other action that would be treated as a repricing of such
Award under the rules of the principal stock market or exchange on which the
Company’s Shares are quoted or traded, or (ii) cancel a Share Appreciation Right
or Option when the exercise price per Share exceeds the Fair Market Value in
exchange for cash or another Award (other than in connection with a Change in
Control); and provided further, that the Committee’s authority under this
Section 15(b) is limited, in the case of Awards subject to Section 10(b), as
provided in Section 10(b).
(c)    Except as provided in Section 10(e), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including the events described in Section 5(c))
affecting the Company, or the financial statements of the Company, or of changes
in applicable law, stock market or exchange rules and regulations or accounting
or tax rules and regulations, whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
(d)    Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award.
(e)    The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
SECTION 16. Effective Date of the Plan.
The Plan shall be effective as of May 10, 2005.
SECTION 17. Term of the Plan.
No Award shall be granted under the Plan after the earliest to occur of (i) the
ten-year anniversary of the effective date (i.e., May 10, 2015) (ii) the maximum
number of Shares available for issuance under the Plan has been issued or (iii)
the Board terminates the Plan in accordance with Section 15(a). However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond such date, and the authority of
the Committee to amend, alter, adjust, suspend, discontinue or terminate any

Page 19 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

such Award, or to waive any conditions or rights under any such Award, and the
authority of the Board to amend the Plan, shall extend beyond such date.


SECTION 18. Section 409A and Section 457A of the Code.
(a)    With respect to any Awards subject to Section 409A or Section 457A of the
Code, the Plan is intended to comply with the requirements of Section 409A or
Section 457A of the Code, as applicable, and the provisions of the Plan and any
Award Agreement shall be interpreted in a manner that satisfies the requirements
of Section 409A or Section 457A of the Code, as applicable, and the Plan shall
be operated accordingly. If any provision of the Plan or any term or condition
of any Award would otherwise frustrate or conflict with this intent, the
provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.
(b)    For the avoidance of doubt, nothing in the Plan is intended to guarantee
that the Participants will not be subjected to the payment of “additional tax”
or interest under Section 409A or Section 457A of the Code, and nothing in the
Plan permits the Participants to seek or obtain such indemnification from the
Company for any such “additional tax” or interest. If an amount payable under an
Award as a result of the Participant’s Termination of Service (other than due to
death) occurring while the Participant is a “specified employee” under Section
409A of the Code constitutes a deferral of compensation subject to Section 409A
of the Code, then payment of such amount shall not occur until six months and
one day after the date of the Participant’s Termination of Service, except as
permitted under Section 409A of the Code. Notwithstanding the foregoing, the tax
treatment of the benefits provided under the Plan or any Award Agreement is not
warranted or guaranteed.
SECTION 19. Data Protection.
By participating in the Plan, the Participant consents to the holding and
processing of personal information provided by the Participant to the Company or
any Subsidiary, trustee or third-party service provider, for all purposes
relating to the operation of the Plan. These include, but are not limited to:
(i)    administering and maintaining Participant records;
(ii)    providing information to the Company, Subsidiaries, trustees of any
employee benefit trust, registrars, brokers or third-party administrators of the
Plan;
(iii)    providing information to future purchasers or merger partners of the
Company or any Subsidiary, or the business in which the Participant works; and

Page 20 of 21
Amended and Restated Employee Equity Plan September 2014



--------------------------------------------------------------------------------



[prelogobars01.jpg]

(iv)    transferring information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country.
SECTION 20. Governing Law.
The Plan shall be governed by and construed in accordance with the laws of
Bermuda without reference to the principles of conflicts of law thereof.

Page 21 of 21
Amended and Restated Employee Equity Plan September 2014

